
	

114 S2633 IS: Improving Veterans Access to Care in the Community Act
U.S. Senate
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2633
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2016
			Mr. Tester (for himself, Mr. Blumenthal, Mr. Bennet, Mr. Udall, Mr. Brown, and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To improve the ability of the Secretary of Veterans Affairs to provide health care to veterans
			 through non-Department health care providers, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Improving Veterans Access to Care in the Community Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Improvement of access of veterans to non-Department care Sec. 101. Improvement of access of veterans to health care through establishment of Veterans Choice Program. Sec. 102. Expansion of reimbursement of veterans for emergency treatment and urgent care. Sec. 103. Termination of certain provisions authorizing care to veterans through non-Department of Veterans Affairs providers. TITLE II—Authority to pay for non-Department care Sec. 201. Authorization of agreements between the Department of Veterans Affairs and non-Department health care providers. Sec. 202. Modification of authority to enter into agreements with State homes to provide nursing home care. Sec. 203. Requirement for advance appropriations for the Care in the Community account of the Department of Veterans Affairs. Sec. 204. Annual transfer of amounts within Department of Veterans Affairs to pay for health care from non-Department providers. Sec. 205. Elimination of requirement to act as secondary payer for care relating to non-service-connected disabilities under Choice Program. Sec. 206. Authorization of use of certain amounts appropriated to the Veterans Choice Fund for other non-Department of Veterans Affairs care. Sec. 207. Modification of process through which Department of Veterans Affairs records obligations for non-Department care. TITLE III—Other health care matters Sec. 301. Treatment of Department of Veterans Affairs as participating provider for recovery of costs of certain medical care. Sec. 302. Primary care providers for veterans enrolled in patient enrollment system of Department of Veterans Affairs.  IImprovement of access of veterans to non-Department care 101.Improvement of access of veterans to health care through establishment of Veterans Choice Program (a)In generalSubchapter I of chapter 17 of title 38, United States Code, is amended by inserting after section 1703 the following new section:
					
						1703A.Veterans Choice Program
 (a)In general(1)The Secretary shall enter into contracts or agreements under sections 1703B, 8111, and 8153 of this title with eligible providers to furnish hospital care and medical services under this chapter to eligible veterans. The provision of hospital care and medical services under this section may be referred to as the Veterans Choice Program.
 (2)Hospital care and medical services shall be furnished under this section to an eligible veteran at the election of the veteran.
 (3)(A)An eligible veteran who makes an election under paragraph (2) to receive hospital care or medical services under this section may select a provider of such care or services from among the health care providers specified in subsection (c)(2) that are accessible to the veteran.
 (B)The Secretary may not direct an eligible veteran to a provider that is not the eligible provider selected by the veteran under subparagraph (A).
 (b)Eligible veteransA veteran is an eligible veteran for purposes of this section if— (1)the veteran is enrolled in the patient enrollment system of the Department established and operated under section 1705 of this title; and
 (2)(A)the veteran is unable to schedule an appointment for the receipt of hospital care or medical services from a health care provider of the Department within the lesser of—
 (i)the wait-time goals of the Veterans Health Administration for such care or services, as determined by the Secretary; or
 (ii)a period determined by a health care provider of the Department to be clinically necessary for the receipt of such care or services;
 (B)the veteran does not reside within 40 miles driving distance from a medical facility of the Department, including a community-based outpatient clinic, with a full-time primary care provider;
 (C)the veteran faces an excessive burden in accessing hospital care or medical services from a medical facility of the Department due to—
 (i)geographical challenges; (ii)environmental factors;
 (iii)a medical condition of the veteran that affects the ability to travel; or
 (iv)such other factors as determined by the Secretary;
 (D)the hospital care or medical services sought by the veteran are not provided at a medical facility of the Department that is accessible to the veteran;
 (E)the veteran is enrolled in the pilot program under section 403 of the Veterans’ Mental Health and Other Care Improvements Act of 2008 (Public Law 110–387; 38 U.S.C. 1703 note) as of the date of the enactment of the Improving Veterans Access to Care in the Community Act;
 (F)the veteran is assigned a primary care provider under section 1705A of this title that is not a health care provider of the Department; and
 (G)there is a compelling reason, as determined by the Secretary, that the veteran needs to receive hospital care or medical services from a medical facility other than a medical facility of the Department.
 (c)Eligible providers(1)A health care provider is an eligible provider for purposes of this section if the health care provider is a health care provider specified in paragraph (2) and meets standards established by the Secretary for purposes of this section, including standards relating to education, certification, licensure, training, and employment history.
 (2)The health care providers specified in this paragraph are the following: (A)Any health care provider that is participating in the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), including any physician furnishing services under such program.
 (B)Any health care provider of a Federally-qualified health center (as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B))).
 (C)Any health care provider of the Department of Defense. (D)Any health care provider of the Indian Health Service.
 (E)Any health care provider of an academic affiliate of the Department of Veterans Affairs. (F)Any health care provider of a health system established to serve Alaska Natives.
 (G)Any other health care provider that meets criteria established by the Secretary for purposes of this section.
 (3)To promote the provision of high-quality and high-value health care under this section, the Secretary may develop a tiered provider network of eligible providers based on criteria established by the Secretary for purposes of this section.
 (d)Reimbursement rates(1)The Secretary shall be primarily responsible for the payment of costs associated with hospital care and medical services furnished under this section.
 (2)To the extent practicable, the rates paid by the Secretary for hospital care and medical services furnished under this section—
 (A)shall not be more than the rates paid by the United States to a provider of services (as defined in section 1861(u) of the Social Security Act (42 U.S.C. 1395x(u))) or a supplier (as defined in section 1861(d) of such Act (42 U.S.C. 1395x(d))) under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) for the same care or services; and
 (B)shall incorporate the use of value-based reimbursement models to promote the provision of high-quality care.
									(e)Prompt payment standard(1)
 An eligible provider that seeks reimbursement for hospital care or medical services furnished under this section shall submit to the Secretary a claim for reimbursement not later than 180 days after furnishing such care or services.
 (2)Notwithstanding any other provision of law, the Secretary shall reimburse an eligible provider for hospital care or medical services furnished under this section—
 (A)in the case of a clean claim submitted to the Secretary on paper, not later than 45 calendar days after receiving the claim; or
 (B)in the case of a clean claim submitted to the Secretary electronically, not later than 30 calendar days after receiving the claim.
 (3)(A)If the Secretary denies a claim submitted by an eligible provider under paragraph (1), the Secretary shall notify the eligible provider of the reason for denying the claim and the additional information, if any, that may be required to process the claim—
 (i)in the case of a clean claim submitted to the Secretary on paper, not later than 45 calendar days after receiving the claim; or
 (ii)in the case of a clean claim submitted to the Secretary electronically, not later than 30 calendar days after receiving the claim.
 (B)Upon receipt by the Secretary of additional information specified under subparagraph (A) relating to a claim, the Secretary shall pay, deny, or otherwise adjudicate the claim, as appropriate, not later than 30 calendar days after receiving such information.
 (4)(A)If the Secretary has not reimbursed an eligible provider or denied a claim for reimbursement by the eligible provider under this subsection during the appropriate period specified in this subsection, such claim shall be considered overdue.
 (B)If a valid claim for reimbursement by an eligible provider is considered overdue under subparagraph (A), in addition to the amount the Secretary owes the eligible provider under the claim, the Secretary shall owe the eligible provider an interest penalty amount that shall—
 (i)be prorated daily; (ii)accrue from the date the payment was overdue;
 (iii)be payable at the time the claim is paid; and
 (iv)be computed at the rate of interest established by the Secretary of the Treasury, and published in the Federal Register, for interest payments under subsections (a)(1) and (b) of section 7109 of title 41 that is in effect at the time the Secretary accrues the obligation to pay the interest penalty amount.
 (5)(A)If the Secretary overpays an eligible provider for hospital care or medical services furnished under this section, the Secretary shall deduct the amount of any overpayment from payments due to the eligible provider after the date of such overpayment.
 (B)(i)Before deducting any amount from a payment to an eligible provider under subparagraph (A), the Secretary shall ensure that the eligible provider is provided an opportunity—
 (I)to dispute the existence or amount of any overpayment owed to the Department; and (II)to request a compromise with respect to any such overpayment.
 (ii)The Secretary may not make any deduction from a payment to an eligible provider under subparagraph (A) unless the Secretary has made reasonable efforts to notify the eligible provider of the rights of the eligible provider under subclauses (I) and (II) of clause (i).
 (iii)Upon receiving a dispute under subclause (I) of clause (i) or a request under subclause (II) of such clause, the Secretary shall make a determination with respect to such dispute or request before making any deduction under subparagraph (A) unless the time required to make such a determination would jeopardize the ability of the Secretary to recover the full amount owed to the Department.
 (6)Notwithstanding any other provision of law— (A)the authority of the Secretary to make deductions under paragraph (5) or take any other action for the purpose of collecting a debt owed to the United States under this section shall not be subject to any limitation with respect to the time for bringing civil actions or for commencing administrative proceedings; and
 (B)the Secretary may, except in the case of a fraudulent claim, false claim, or misrepresented claim, compromise any claim of an amount owed to the United States under this section.
 (7)This subsection shall apply only to payments made on a claims basis and not to capitation or other forms of periodic payments to eligible providers.
 (f)Cost sharing(1)The Secretary shall require an eligible veteran to pay a copayment for the receipt of hospital care or medical services under this section only if such eligible veteran would be required to pay a copayment for the receipt of such care or services under this chapter at a medical facility of the Department or from a health care provider of the Department.
 (2)The amount of any copayment charged to an eligible veteran under paragraph (1) for the receipt of hospital care or medical services under this section may not exceed the amount of the copayment that would be payable by such eligible veteran for the receipt of such care or services under this chapter at a medical facility of the Department or from a health care provider of the Department.
 (g)Coordination of care and servicesThe Secretary shall establish such procedures to promote coordination of care and the sharing of health information as the Secretary considers appropriate to carry out this section.
 (h)RegulationsThe Secretary shall prescribe regulations to carry out this section. (i)Effective dateThe Secretary may not furnish hospital care or medical services under this section before the date specified in section 101(p)(2) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note).
 (j)DefinitionsIn this section: (1)The term Alaska Native means a person who is a member of any Native village, Village Corporation, or Regional Corporation, as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).
 (2)The term clean claim means a claim submitted— (A)to the Secretary by an eligible provider for purposes of payment by the Secretary of expenses for hospital care or medical services furnished under this section;
 (B)that contains substantially all of the required elements necessary for accurate adjudication, without requiring additional information from the eligible provider; and
 (C)in such format as may be prescribed by the Secretary for purposes of paying claims for hospital care or medical services furnished under this section.
 (3)The term fraudulent claim— (A)means a claim by a health care provider for reimbursement under this section that includes an intentional and deliberate misrepresentation of a material fact or facts that is intended to induce the Secretary to pay an amount that was not legally owed to the provider; and
 (B)does not include a claim in which a misrepresentation is made in reliance on a good faith interpretation by a health care provider of the utilization, medical necessity, coding, or billing requirements of the Secretary..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1703 the following new item:
					1703A. Veterans Choice Program..
				102.Expansion of reimbursement of  veterans for emergency treatment and urgent care
 (a)In generalSection 1725 of title 38, United States Code, is amended to read as follows:  1725.Reimbursement for emergency treatment and urgent care (a)In general(1)Subject to the provisions of this section, the Secretary shall reimburse a veteran described in subsection (b) for the reasonable value of emergency treatment or urgent care furnished the veteran in a non-Department facility.
 (2)In any case in which reimbursement of a veteran is authorized under paragraph (1), the Secretary may, in lieu of reimbursing the veteran, make payment of the reasonable value of the furnished emergency treatment or urgent care directly—
 (A)to the hospital or other health care provider that furnished the treatment or care; or (B)to the person or organization that paid for such treatment or care on behalf of the veteran.
 (b)EligibilityA veteran described in this subsection is an individual who— (1)is enrolled in the patient enrollment system of the Department established and operated under section 1705 of this title; and
 (2)has received care under this chapter during the 24-month period preceding the furnishing of the emergency treatment or urgent care for which reimbursement is sought under this section.
 (c)Emergency transportationNotwithstanding section 111 of this title, reimbursement of emergency treatment or urgent care under this section shall include reimbursement for the reasonable value of emergency transportation.
 (d)Responsibility for paymentThe Secretary shall be primarily responsible for reimbursing or otherwise paying the reasonable value of emergency treatment or urgent care under this section.
 (e)Limitations on payment(1)The Secretary, in accordance with regulations prescribed by the Secretary for purposes of this section, shall—
 (A)establish the maximum amount payable under subsection (a); and (B)delineate the circumstances under which such payments may be made, including such requirements on requesting reimbursement as the Secretary may establish.
 (2)(A)Payment by the Secretary under this section on behalf of a veteran to a provider of emergency treatment or urgent care shall, unless rejected and refunded by the provider within 30 days of receipt—
 (i)constitute payment in full for the emergency treatment or urgent care provided; and (ii)extinguish any liability on the part of the veteran for that treatment or care.
 (B)Neither the absence of a contract or agreement between the Secretary and a provider of emergency treatment or urgent care nor any provision of a contract, agreement, or assignment to the contrary shall operate to modify, limit, or negate the requirements of subparagraph (A).
 (C)A provider of emergency treatment or urgent care may not seek to recover from any third party the cost of emergency treatment or urgent care for which the provider has received payment from the Secretary under this section.
 (f)RecoveryThe United States has the right to recover or collect reasonable charges for emergency treatment or urgent care furnished under this section in accordance with the provisions of section 1729 of this title.
 (g)Copayments(1)Except as provided in paragraph (2), a veteran shall pay to the Department a copayment (in an amount prescribed by the Secretary for purposes of this section) for each episode of emergency treatment or urgent care for which reimbursement is provided to the veteran under this section.
 (2)The requirement under paragraph (1) to pay a copayment does not apply to a veteran who— (A)would not be required to pay to the Department a copayment for emergency treatment or urgent care furnished at facilities of the Department;
 (B)meets an exemption specified by the Secretary in regulations prescribed by the Secretary for purposes of this section; or
 (C)is admitted to a hospital for treatment or observation following, and in connection with, the emergency treatment or urgent care for which the veteran is provided reimbursement under this section.
 (3)The requirement that a veteran pay a copayment under this section shall apply notwithstanding the authority of the Secretary to offset such a requirement with amounts recovered from a third party under section 1729 of this title.
 (h)DefinitionsIn this section: (1)The term emergency treatment means medical care or services furnished, in the judgment of the Secretary—
 (A)when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and
 (B)until— (i)such time as the veteran can be transferred safely to a Department facility or community care provider authorized by the Secretary and such facility or provider is capable of accepting such transfer; or
 (ii)such time as a Department facility or community care provider authorized by the Secretary accepts such transfer if—
 (I)at the time the veteran could have been transferred safely to such a facility or provider, no such facility or provider agreed to accept such transfer; and
 (II)the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or community care provider.
 (2)The term health-plan contract includes any of the following: (A)An insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.
 (B)An insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by section 1831 of such Act (42 U.S.C. 1395j).
 (C)A State plan for medical assistance approved under title XIX of such Act (42 U.S.C. 1396 et seq.). (D)A workers’ compensation law or plan described in section 1729(a)(2)(A) of this title.
 (3)The term third party means any of the following: (A)A Federal entity.
 (B)A State or political subdivision of a State. (C)An employer or an employer's insurance carrier.
 (D)An automobile accident reparations insurance carrier. (E)A person or entity obligated to provide, or to pay the expenses of, health services under a health-plan contract.
 (4)The term urgent care shall have the meaning given that term by the Secretary in regulations prescribed by the Secretary for purposes of this section..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 17 is amended by striking the item relating to section 1725 and inserting the following new item:
					1725. Reimbursement for emergency treatment and urgent care..
 (c)Repeal of superseded authoritySection 1728 is repealed. (d)Conforming amendments (1)Medical care for survivors and dependentsSection 1781(a)(4) is amended by striking (as defined in section 1725(f) of this title) and inserting (as defined in section 1725(h) of this title).
 (2)Health care of family members of veterans stationed at Camp Lejeune, North CarolinaSection 1787(b)(3) is amended by striking (as defined in section 1725(f) of this title) and inserting (as defined in section 1725(h) of this title). (e)RegulationsNot later than 270 days after the date of the enactment of this Act, the Secretary shall prescribe regulations to carry out the amendments made by this section.
 (f)Effective dateThe amendments made by this section shall take effect one year after the date of the enactment of this Act.
				103.Termination of certain provisions authorizing care to veterans through non-Department of Veterans
			 Affairs
			 providers
				(a)Termination of authority To contract for care in non-Department facilities
 (1)In generalSection 1703 of title 38, United States Code, is amended by adding at the end the follow new subsection:
						
 (e)The authority of the Secretary under this section terminates on December 31, 2017.. (2)Conforming amendments (A)In general (i)Dental careSection 1712(a) of such title is amended—
 (I)in paragraph (3), by striking under clause (1), (2), or (5) of section 1703(a) of this title and inserting or entered into an agreement under this title; and (II)in paragraph (4)(A), in the first sentence—
 (aa)by striking and section 1703 of this title; and (bb)by striking in section 1703 of this title and inserting in this title.
 (ii)Readjustment counselingSection 1712A(e)(1) of such title is amended— (I)by inserting or agreements after contracts; and
 (II)by striking (under sections 1703(a)(2) and 1710(a)(1)(B) of this title). (iii)Death in Department facilitySection 2303(a)(2)(B)(i) of such title is amended by striking section 1703 and inserting a contract or agreement entered into under this title.
 (iv)Medicare provider agreementsSection 1866(a) of the Social Security Act (42 U.S.C. 1395cc(a)) is amended by striking under section 1703 of title 38 and inserting under title 38, United States Code,. (B)Effective dateThe amendments made by subparagraph (A) shall take effect on December 17, 2017.
						(b)Repeal of authority To contract for scarce medical specialists
 (1)In generalSection 7409 of such title is repealed. (2)Clerical amendmentThe table of sections at the beginning of chapter 74 is amended by striking the item relating to section 7409.
					IIAuthority to pay for non-Department care
			201.Authorization of agreements between the Department of Veterans Affairs and non-Department health
			 care providers
 (a)In generalSubchapter I of chapter 17 of title 38, United States Code, as amended by section 101(a), is further amended by inserting after section 1703A the following new section:
					
						1703B.Veterans Care Agreements
 (a)Agreements To furnish care(1)If the Secretary is not feasibly able to furnish hospital care, medical services, or extended care under this chapter at facilities of the Department or under contracts or sharing agreements entered into under authorities other than this section, the Secretary may furnish such care and services by entering into agreements under this section with eligible providers that are certified under subsection (c). An agreement entered into under this section may be referred to as a Veterans Care Agreement.
 (2)The Secretary is not feasibly able to furnish care or services as described in paragraph (1) if the Secretary determines that the medical condition of the veteran, the travel involved, the nature of the care or services required, or a combination of those factors make the use of facilities of the Department, contracts, or sharing agreements impracticable or inadvisable.
 (3)Eligibility of a veteran under this section for the care or services described in paragraph (1) shall be determined as if such care or services were furnished in a facility of the Department and provisions of this title applicable to veterans receiving such care or services in a facility of the Department shall apply to veterans receiving such care or services under this section.
 (b)Eligible providersFor purposes of this section, an eligible provider is one of the following: (1)A provider of services that has enrolled and entered into a provider agreement under section 1866(a) of the Social Security Act (42 U.S.C. 1395cc(a)).
 (2)A physician or supplier that has enrolled and entered into a participation agreement under section 1842(h) of such Act (42 U.S.C. 1395u(h)).
 (3)A provider of items and services receiving payment under a State plan under title XIX of such Act (42 U.S.C. 1396 et seq.) or a waiver of such a plan.
 (4)A provider that is— (A)an Aging and Disability Resource Center, an area agency on aging, or a State agency (as defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002)); or
 (B)a center for independent living (as defined in section 702 of the Rehabilitation Act of 1973 (29 U.S.C. 796a)).
 (5)Such other health care providers as the Secretary considers appropriate for purposes of this section.
 (c)Certification of eligible providers(1)The Secretary shall establish a process for the certification of eligible providers under this section that shall, at a minimum, set forth the following:
 (A)Procedures for the submittal of applications for certification and deadlines for actions taken by the Secretary with respect to such applications.
 (B)Standards and procedures for approval and denial of certification, duration of certification, revocation of certification, and recertification.
 (C)Procedures for assessing eligible providers based on the risk of fraud, waste, and abuse of such providers similar to the level of screening under section 1866(j)(2)(B) of the Social Security Act (42 U.S.C. 1395cc(j)(2)(B)) and the standards set forth under section 9.104 of title 48, Code of Federal Regulations, or any successor regulation.
 (2)The Secretary shall deny or revoke certification to an eligible provider under this subsection if the Secretary determines that the eligible provider is currently—
 (A)excluded from participation in a Federal health care program (as defined in section 1128B(f) of the Social Security Act (42 U.S.C. 1320a–7b(f))) under section 1128 or 1128A of the Social Security Act (42 U.S.C. 1320a–7 and 1320a–7a); or
 (B)identified as an excluded source on the list maintained in the System for Award Management, or any successor system.
 (d)Terms of agreementsEach agreement entered into with an eligible provider under this section shall include provisions requiring the eligible provider to do the following:
 (1)To accept payment for care and services furnished under this section at rates established by the Secretary for purposes of this section, which shall be, to the extent practicable, the rates paid by the United States for such care and services to providers of services and suppliers under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
 (2)To accept payment under paragraph (1) as payment in full for care and services furnished under this section and to not seek any payment for such care and services from the recipient of such care and services.
 (3)To furnish under this section only the care and services authorized by the Department under this section unless the eligible provider receives prior written consent from the Department to furnish care or services outside the scope of such authorization.
 (4)To bill the Department for care and services furnished under this section in accordance with a methodology established by the Secretary for purposes of this section.
 (5)Not to seek to recover or collect from a health-plan contract or third party, as those terms are defined in section 1729 of this title, for any care or services for which payment is made by the Department under this section.
 (6)To provide medical records for veterans furnished care or services under this section to the Department in a timeframe and format specified by the Secretary for purposes of this section.
 (7)To meet such other terms and conditions, including quality of care assurance standards, as the Secretary may specify for purposes of this section.
 (e)Termination of agreements(1)An eligible provider may terminate an agreement with the Secretary under this section at such time and upon such notice to the Secretary as the Secretary may specify for purposes of this section.
 (2)The Secretary may terminate an agreement with an eligible provider under this section at such time and upon such notice to the eligible provider as the Secretary may specify for purposes of this section, if the Secretary—
 (A)determines that the eligible provider failed to comply substantially with the provisions of the agreement or with the provisions of this section and the regulations prescribed thereunder;
 (B)determines that the eligible provider is— (i)excluded from participation in a Federal health care program (as defined in section 1128B(f) of the Social Security Act (42 U.S.C. 1320a–7b(f))) under section 1128 or 1128A of the Social Security Act (42 U.S.C. 1320a–7 and 1320a–7a); or
 (ii)identified as an excluded source on the list maintained in the System for Award Management, or any successor system;
 (C)ascertains that the eligible provider has been convicted of a felony or other serious offense under Federal or State law and determines that the continued participation of the eligible provider would be detrimental to the best interests of veterans or the Department; or
 (D)determines that it is reasonable to terminate the agreement based on the health care needs of a veteran or veterans.
 (f)Periodic review of certain agreements(1)Not less frequently than once every two years, the Secretary shall review each Veterans Care Agreement of material size entered into during the two-year period preceding the review to determine whether it is feasible and advisable to furnish the hospital care, medical services, or extended care furnished under such agreement at facilities of the Department or through contracts or sharing agreements entered into under authorities other than this section.
 (2)(A)Subject to subparagraph (B), a Veterans Care Agreement is of material size as determined by the Secretary for purposes of this section.
 (B)A Veterans Care Agreement entered into after September 30, 2016, for the purchase of extended care services is of material size if the purchase of such services under the agreement exceeds $1,000,000 annually. The Secretary may adjust such amount to account for changes in the cost of health care based upon recognized health care market surveys and other available data and shall publish any such adjustments in the Federal Register.
 (g)Exclusion of certain Federal contracting provisions(1)An agreement under this section may be entered into without regard to any law that would require the Secretary to use competitive procedures in selecting the party with which to enter into the agreement.
 (2)(A)Except as provided in subparagraph (B) and unless otherwise provided in this section or in regulations prescribed pursuant to this section, an eligible provider that enters into an agreement under this section is not subject to, in the carrying out of the agreement, any law to which providers of services and suppliers under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) are not subject.
 (B)An eligible provider that enters into an agreement under this section is subject to— (i)all laws regarding integrity, ethics, fraud, or that subject a person to civil or criminal penalties; and
 (ii)all laws that protect against employment discrimination or that otherwise ensure equal employment opportunities.
 (h)Monitoring of quality of careThe Secretary shall establish a system or systems, consistent with survey and certification procedures used by the Centers for Medicare & Medicaid Services and State survey agencies to the extent practicable—
 (1)to monitor the quality of care and services furnished to veterans under this section; and
 (2)to assess the quality of care and services furnished by an eligible provider for purposes of determining whether to renew an agreement under this section with the eligible provider.
 (i)Dispute resolution(1)The Secretary shall establish administrative procedures for eligible providers with which the Secretary has entered an agreement under this section to present any dispute arising under or related to the agreement.
 (2)Before using any dispute resolution mechanism under chapter 71 of title 41 with respect to a dispute arising under an agreement under this section, an eligible provider must first exhaust the administrative procedures established by the Secretary under paragraph (1)..
 (b)RegulationsThe Secretary of Veterans Affairs shall prescribe an interim final rule to carry out section 1703B of such title, as added by subsection (a), not later than one year after the date of the enactment of this Act.
 (c)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title, as amended by section 101(b), is further amended by inserting after the item related to section 1703A the following new item:
					1703B. Veterans Care Agreements..
				202.Modification of authority to enter into agreements with State homes to provide nursing home care
				(a)Use of agreements
 (1)In generalParagraph (1) of section 1745(a) of title 38, United States Code, is amended, in the matter preceding subparagraph (A), by striking a contract (or agreement under section 1720(c)(1) of this title) and inserting an agreement.
 (2)PaymentParagraph (2) of such section is amended by striking contract (or agreement) each place it appears and inserting agreement. (b)Exclusion of certain Federal contracting provisionsSuch section is amended by adding at the end the following new paragraph:
					
 (4)(A)An agreement under this section may be entered into without regard to any law that would require the Secretary to use competitive procedures in selecting the party with which to enter into the agreement.
 (B)(i)Except as provided in clause (ii) and unless otherwise provided in this section or in regulations prescribed pursuant to this section, a State home that enters into an agreement under this section is not subject to, in the carrying out of the agreement, any law to which providers of services and suppliers under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) are not subject.
 (ii)A State home that enters into an agreement under this section is subject to— (I)all laws regarding integrity, ethics, fraud, or that subject a person to civil or criminal penalties; and
 (II)all laws that protect against employment discrimination or that otherwise ensure equal employment opportunities..
				(c)Effective date
 (1)In generalThe amendments made by this section shall apply to agreements entered into under section 1745 of such title on and after the date on which the regulations prescribed by the Secretary of Veterans Affairs to implement such amendments take effect.
 (2)PublicationThe Secretary shall publish the date described in paragraph (1) in the Federal Register not later than 30 days before such date.
					203.Requirement for advance appropriations for the Care in the Community account of the Department of
			 Veterans Affairs
 (a)In generalSection 117(c) of title 38, United States Code, is amended by adding at the end the following new paragraph:
					
 (7)Veterans Health Administration, Care in the Community.. (b)Conforming amendmentSection 1105(a)(37) of title 31, United States Code, is amended by adding at the end the following new subparagraph:
					
 (G)Veterans Health Administration, Care in the Community.. (c)ApplicabilityThe amendments made by this section shall apply to fiscal years beginning on and after October 1, 2016.
				204.Annual transfer of amounts within Department of Veterans Affairs to pay for health care from
			 non-Department providers
 Section 106 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended by adding at the end the following new subsection:
				
					(c)Annual transfer of amounts
 (1)In generalAt the beginning of each fiscal year, the Secretary of Veterans Affairs shall transfer to the Chief Business Office of the Veterans Health Administration an amount equal to the amount estimated to be required to furnish hospital care, medical services, and other health care through non-Department of Veterans Affairs providers during that fiscal year.
 (2)AdjustmentsDuring a fiscal year, the Secretary may make adjustments to the amount transferred under paragraph (1) for that fiscal year to accommodate any variances in demand for hospital care, medical services, or other health care through non-Department providers..
			205.Elimination of requirement to act as secondary payer for care relating to non-service-connected
			 disabilities under Choice Program
 (a)In generalSection 101(e) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended—
 (1)by striking paragraphs (2) and (3); (2)by redesignating paragraph (4) as paragraph (3); and
 (3)by inserting after paragraph (1) the following new paragraph (2):  (2)Responsibility for costs of certain careIn any case in which an eligible veteran is furnished hospital care or medical services under this section for a non-service-connected disability described in subsection (a)(2) of section 1729 of title 38, United States Code, the Secretary may recover or collect reasonable charges for such care or services from a health-care plan described in paragraph (3) in accordance with such section..
 (b)Conforming amendmentParagraph (1) of such section is amended by striking paragraph (4) and inserting paragraph (3). 206.Authorization of use of certain amounts appropriated to the Veterans Choice Fund for other non-Department of Veterans Affairs care (a)In generalSection 802 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended—
 (1)in subsection (c)— (A)in paragraph (1)—
 (i)by striking Except as provided by paragraph (3), any and inserting Any; and (ii)by striking by the Secretary of Veterans Affairs and all that follows through the period at the end and inserting “by the Secretary of Veterans Affairs—
								
 (A)to carry out section 101, including, subject to paragraph (2), any administrative requirements of such section;
 (B)to furnish health care to individuals under chapter 17 of title 38, United States Code, at non-Department facilities, including pursuant to authority other than the authority under section 101; and
 (C)to furnish disability examinations conducted by health care providers that are not health care providers of the Department of Veterans Affairs.
									; and
 (B)by striking paragraph (3) and inserting the following new paragraphs:  (3)Treatment of amountsAmounts made available to the Secretary under this subsection shall be used to supplement, not supplant, amounts made available to the Secretary in the Medical Services account of the Department of Veterans Affairs.
 (4)Non-Department facilities definedIn this subsection, the term non-Department facilities has the meaning given that term in section 1701 of title 38, United States Code. ; and (2)in subsection (d)(1), by striking only for the program and all that follows through the period at the end and inserting only for the purposes specified in subsection (c)(1)..
					(b)Emergency designations
 (1)In generalThis section is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).
 (2)Designation in SenateIn the Senate, this section is designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.
					207.Modification of process through which Department of Veterans Affairs records obligations for
			 non-Department care
 (a)In generalSubchapter III of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:
					
 1730B.Recording obligations for care at non-Department facilitiesThe Secretary may record as an obligation of the United States Government amounts owed for hospital care or medical services furnished under this chapter at non-Department facilities on the date on which a claim by a health care provider for payment is approved rather than on the date that the hospital care or medical services are authorized by the Secretary..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1730A the following new item:
					1730B. Recording obligations for care at non-Department facilities..
				IIIOther health care matters
			301.Treatment of Department of Veterans Affairs as participating provider for recovery of costs of
 certain medical careSection 1729(f) of title 38, United States Code, is amended by striking (f) No law and inserting the following:  (f)(1)In the case of a veteran who is entitled to care (or payment of the expenses of care) under a health-plan contract, for purposes of reimbursement for providing care or services under this chapter to that veteran for a non-service-connected disability described in subparagraph (D) or (E) of subsection (a)(2), the Department shall be treated as a participating provider under that health-plan contract.
 (2)No law. 302.Primary care providers for veterans enrolled in patient enrollment system of Department of Veterans Affairs (a)In generalSubchapter I of chapter 17 of title 38, United States Code, is amended by inserting after section 1705 the following new section:
					
						1705A.Management of health care: primary care provider
 (a)In generalThe Secretary shall, to the maximum extent possible, assign each veteran enrolled in the system of annual patient enrollment established and operated under section 1705 of this title a full-time primary care provider that meets the following criteria:
 (1)Except as provided in paragraph (2), located not more than 40 miles driving distance from the residence of the veteran.
 (2)If the veteran resides in a State without a medical facility of the Department that provides hospital care, emergency medical services, and surgical care, located not more than 20 miles driving distance from the residence of the veteran.
 (3)Located such that the veteran is not required to travel by air, boat, or ferry or overcome an unusual or excessive burden to access the primary care provider.
 (b)Types of providersIn carrying out this section, the Secretary may select from among primary care providers that are health care providers of the Department and primary care providers that are not health care providers of the Department..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1705 the following new item:
					1705A. Management of health care: primary care provider..
				
